Citation Nr: 0112488	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for a disability 
manifested by foot pain.

3.  Entitlement to service connection for a disability 
manifested by left knee pain.

4.  Entitlement to service connection for joint pain of the 
elbows, neck, shoulders, and wrists, claimed as a result of 
undiagnosed illness.

5.  Entitlement to service connection for fatigue, headaches, 
shortness of breath and memory loss, claimed as a result of 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1993.  This appeal arises from a May 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

In February 2001, a hearing was held in Nashville, Tennessee, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).

The Board notes that the veteran's original claim received in 
November 1997 did not include a claim for service connection 
for a psychiatric disorder.  The May 1998 rating decision 
included a denial of service connection for anxiety disorder.  
The statement of the case issued in July 1999 included that 
issue as well.  However, the veteran's substantive appeal 
received in August 1999 specifically noted that he was 
appealing all the issues on the statement of the case 
"except #6 anxiety disorder because I never filed on that to 
begin with."  Accordingly, the issue of service connection 
for anxiety disorder was not certified for appeal to the 
Board.  At the hearing in February 2001, the veteran noted 
that he wished to present testimony on the issue of 
entitlement to service connection for attention deficit 
disorder including as due to undiagnosed illness.  The issue 
of service connection for anxiety disorder is not properly on 
appeal, and the issue of service connection for attention 
deficit disorder including as due to undiagnosed illness is 
referred to the RO for initial consideration.  

The issue of entitlement to service connection for mitral 
valve prolapse will be addressed in the REMAND section below. 


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims for service 
connection for foot and knee pain, and for disabilities 
claimed as due to undiagnosed illness.

2.  The available objective medical evidence does not 
demonstrate evidence of foot pathology either during service 
or currently; similarly, the weight of the postservice 
medical evidence has not found any left knee pathology to 
account for the veteran's complaints of pain.

3.  The veteran's complaints of shoulder pain have been 
attributed to the known clinical diagnosis of capsulitis.

4.  There is no competent evidence of record to establish the 
presence of disability due to undiagnosed illness to include 
wrist, neck and elbow pain, memory loss, fatigue, headaches, 
and shortness of breath.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by foot or left knee pain 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000). 

2.  Shoulder, wrist, neck and elbow pain, memory loss, 
fatigue, headaches, and shortness of breath, as a result of 
undiagnosed illness, were not incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues of entitlement to 
service connection for foot and knee pain, and the issues of 
entitlement to service connection for disabilities claimed as 
due to undiagnosed illness, the Board finds that those issues 
are adequately developed for appellate review, and need not 
be remanded to the RO for initial review in light of the 
VCAA.  The duty to assist has been met in that the RO has 
secured all pertinent records of which it had notice and has 
arranged for adequate VA examinations to evaluate the claims.  
Furthermore, in the statement of the case the RO has met the 
notice requirements of the VCAA.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Foot and Left Knee Pain

The service medical records show complaints of foot pain in 
September 1990.  On examination, there was no redness, 
tenderness, or swelling.  The impression was rule out 
fasciitis.  X-rays of both feet were normal.  In February 
1992, the veteran complained of left knee pain of two weeks 
duration.  The impression was left knee mild strain.  The 
separation examination in January 1993 noted normal feet and 
lower extremities examinations.  It was noted that arch 
supports were used for chronic foot pain.  

In July 1994, the veteran was seen with complaints of left 
patellar pain.  There was no effusion and no ligamentous 
laxity.  The examiner noted discomfort with patellofemoral 
stress, otherwise normal knee examination.  The diagnosis was 
chondromalacia.  

In December 1997, the veteran was seen with complaints of 
bilateral knee pain.  X-rays were negative, and the 
assessment was arthralgia.  

A VA examination was conducted in January 1998.  On 
examination, ankle dorsiflexion and plantar flexion motions 
were normal.  Knee flexion and extension were within normal 
range.  Extremities examination showed no edema, and the 
veteran's pulses were 2+.  Knee and foot X-rays were normal.  
No knee or foot disabilities were diagnosed.  

In April 1998, the veteran again reported knee pain.  On 
examination, there was full range of motion, with slight 
anterior point tenderness noted.  The impression was 
arthralgia, with negative X-ray of both knees.  

The available objective medical evidence does not demonstrate 
objective evidence of foot pathology either during service or 
currently.  Similarly, the weight of the postservice medical 
evidence has not found any left knee pathology to account for 
the veteran's complaints of pain.  The veteran's lay 
statements to the effect that he believes he has chronic knee 
and foot problems as a result of injuries during service are 
not supported by objective medical evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic 
disability of the left knee or feet.  Moreover, the Board 
notes that the veteran's current diagnosis is arthralgia of 
the left knee, which merely signifies complaints of pain; his 
complaints are symptoms only and do not constitute a 
diagnosed medical disorder.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition to which it is 
attributed, does not in and of itself constitute a disability 
for which service connection may be granted).

In view of the above, the Board concludes that service 
connection for disabilities manifested by left knee and foot 
pain must be denied.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

Joint Pain, Fatigue, Headache, Shortness of Breath, Memory 
Loss
(Undiagnosed Illness)

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (2000).  
According to 38 C.F.R. § 3.317(a)(2), objective indications 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician and other non-medical 
indicators capable of independent verification.  While 
objective indications appear to contemplate evidence other 
than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2000).

Service medical records show no findings, treatment, or 
diagnoses related to joint pain, headaches, memory loss or 
fatigue.  On the separation examination, the examiner noted 
that the veteran reported shortness of breath "in smoky 
rooms."  The veteran did not report headaches, memory loss, 
or joint pains (except finger pain when overworked).  

On the January 1998 VA examination, the veteran reported 
headaches and joint pain, particularly in the elbows and 
wrists.  On examination, the shoulders showed normal forward 
elevation and flexion on motion.  The elbows showed normal 
ranges of motion and mobility.  Palmar flexion and extension 
of the wrists were normal.  There was also normal range of 
motion of the neck.  

On a February 1998 VA psychiatric examination, the veteran 
was oriented times three.  He remembered three of three 
objects at five minutes.  He knew the name of the vice-
president and could tell the examiner several new items.  
Abstraction ability was adequate.  The examiner noted that 
the veteran was under treatment for anxiety disorder, 
specifically adult attention deficit disorder, but had 
responded remarkably well to Ritalin treatment, with 
resolution of his anxiety, impulsivity, short attention and 
concentration spans, and irritability. 

In December 2000, the veteran reported right shoulder pain 
for the past two weeks.  Capsulitis of the right shoulder was 
diagnosed.

On a June 1996 treatment report, the veteran complained of 
shortness of breath, among other problems.  The Board notes 
that the veteran is competent to report that of which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the veteran contends that he has 
joint pains, memory loss, fatigue, headaches, and shortness 
of breath which he believes resulted from his active service 
in support of the Persian Gulf War, in the absence of medical 
evidence demonstrating such symptoms, the contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray, 5 Vet. App. 211.  

The veteran complained of shoulder pain.  Medical records 
show a diagnosis of right shoulder capsulitis in 2000.  The 
record therefore establishes that the veteran has a diagnosed 
condition and that the shoulder pain is not attributable to 
any undiagnosed illness.  Because the veteran's shoulder pain 
has been attributed to a known clinical diagnosis, 38 C.F.R. 
§ 3.317 does not apply.  Additionally, to the extent that the 
veteran has any memory loss associated with his attention 
deficit disorder, 38 C.F.R. § 3.317 would likewise not apply.  
No competent medical evidence has connected the veteran's 
right shoulder capsulitis, or any memory loss associated with 
attention deficit disorder, with his period of service.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

As noted above, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  Similarly, 
38 C.F.R. § 3.317 requires evidence of a disability.  Upon 
review of the record, the Board finds that there is no 
competent medical evidence of disability associated with 
wrist, neck and elbow pain, memory loss, fatigue, headaches, 
and shortness of breath subsequent to service.  In the 
absence of proof of a current disease or injury, there is no 
disability and thus no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for a disability manifested by foot pain 
is denied.

Service connection for a disability manifested by left knee 
pain is denied.

Service connection for joint pain of the elbows, neck, 
shoulders, and wrists, claimed as a result of undiagnosed 
illness, is denied.

Service connection for fatigue, headaches, shortness of 
breath and memory loss, claimed as a result of undiagnosed 
illness, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that he has a disability associated with 
his mitral valve prolapse, which was first noted in January 
1993 shortly before his separation from service.  The VA 
examination in January 1998 found mitral valve prolapse, but 
noted that there was no evidence for significant mitral valve 
disease.  Electrocardiogram (EKG) at that time was noted as 
normal.  

However, a November 1996 EKG had shown normal sinus rhythm 
with sinus arrhythmia, and possible inferior infarct, age 
undetermined.  The EKG was noted as abnormal.  Chest X-ray 
at that time showed the heart at the upper limits of normal 
in size.  A January 1998 statement from Richard T. 
Rutherford, M.D., the veteran's treating physician, noted 
that the veteran had complained of chest pain on occasion, 
and demonstrated a soft click murmur compatible with mitral 
valve prolapse.  "Based on subjective data done by the 
patient, the mitral valve prolapse is limiting his life's 
activities and does seem to be worsening over time."

Mitral valve prolapse in and of itself would not be a 
disability for VA purposes.  However, based on the record as 
it now stands, it is unclear whether the veteran's mitral 
valve prolapse has resulted in any objectively identifiable 
pathology or disability.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran should be examined by a 
VA cardiologist to determine whether 
there is any pathology or disability 
associated with his mitral valve 
prolapse.  All necessary studies or 
tests, including chest X-ray and EKG, are 
to be accomplished.  The examination 
report should include a detailed account 
of all cardiac pathology found to be 
present, with an opinion as to whether or 
not it is related to the mitral valve 
prolapse.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  Following the above, the RO should 
readjudicate the claim for service 
connection for mitral valve prolapse.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



